Title: From George Washington to John Hanson, 15 November 1781
From: Washington, George
To: Hanson, John


                  
                     Sir
                     Mount Vernon 15th Novr 1781
                  
                  I have had the Honor to receive the Resolutions of Congress of the 29th ulto under Cover from the Late President Mr McKean. and have to beg, that you Sir will be pleased to convey to Congress the high Sense I have of the Honor done me by that August Body, in their Approbation of my Services in the late Operations against the Enemy in the State of Virginia.
                  I shall have particular pleasure in conveying to the Army under my Command, the Sense which Congress are pleased to entertain of their Valor and Conduct on this Occasion.  I have the Honor to be With high Respect & Regard Sir Your most obedient & humble Servant
                  
                     Go: Washington
                     
                  
               